Citation Nr: 0409855	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-06 003	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right pelvic 
pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to December 1988.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 rating decision by the New York, New 
York, Regional Office (New York RO) of the Department of Veterans 
Affairs (VA).  Subsequently, the case was transferred to the 
Regional Office in St. Petersburg, Florida (St. Petersburg RO).  
Following a Board remand to the RO in March 1999, the case is once 
again before the Board for appellate review.

The Board notes that, in October 1994 and July 1998, the veteran 
presented testimony during hearings on appeal before hearing 
officers.  Copies of the hearing transcripts are of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran's service-connected pelvic pain syndrome does not 
produce any significant limitation of motion nor is there evidence 
of occasional incapacitating exacerbations involving the joint.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right pelvic 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.40, 4.71a, Diagnostic Code 5299-5003 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to receiving the claim, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), was enacted and became effective.  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of a 
well-grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information required 
to substantiate a claim and will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 2000, in 
view of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App.412, in part, that a 
VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.

In the present case, regarding the issue of an increased rating 
for service connected right hip disability, a substantially 
complete application was received in November 1991.  Thereafter, 
in a rating decision dated in April 1992, the New York RO granted 
service connection for pelvic pain syndrome and assigned a rating 
of 10 percent disabling.  In a December 1995 rating decision, the 
New York RO denied a rating in excess of 10 percent.  In the 
statement of the case (SOC) and multiple supplemental statements 
of the case (SSOCs) provided to the veteran from April 1993 to 
November 2003, the veteran was given notice regarding what 
information and evidence was needed to substantiate her claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in October 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the last transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
issue was readjudicated and a supplemental statement of the case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  The Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant was afforded the opportunity 
to provide lay or medical evidence, which might support her claim.  
As previously pointed out, the veteran provided testimony at 
hearings on appeal at the RO in October 1994 and July 1998. In 
November 2002, the RO asked the appellant to submit any additional 
medical evidence or lay evidence to support her claim within 60 
days.  In a November 2003 SSOC, the RO informed the appellant of 
what was needed to establish a higher rating and she was given 
additional time to supply any pertinent information.  VA medical 
outpatient records from the VA Medical Center in Miami, Florida 
dated from January 2001 to August 2001 have been associated with 
the file.  Private treatment records from October 1994 were 
obtained from Raghava R. Polavarapu, M.D., and the RO made an 
attempt to obtain current records from Dr. Polavarapu as 
documented in a November 2002 letter sent to the veteran.  
Moreover, the veteran was examined by the VA, on several different 
occasions from October 1994 to July 2003.  Thus, the Board finds 
that VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to her claim.  
Accordingly, the Board finds that no further assistance to the 
appellant in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, the 
Board finds that the private and VA treatment records and the 
various VA examination reports are adequate for determining 
whether the criteria for a higher rating have been met.  

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect her 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing her symptomatology with the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2003).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time period 
involved, and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2003).

In an April 1992 rating decision, the veteran was granted service 
connection and a 10 percent rating for pelvic pain, effective 
December 1, 1992.  At present she is seeking an increased initial 
rating for her disability.

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  Under 
that diagnostic code, traumatic arthritis is to be evaluated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or more 
major joints or 2 or more minor joint groups.  Where there is x-
ray evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations, 
a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings based 
on limitation of motion.  See id., Note (1).

Limitation of motion of the thigh is evaluated under the rating 
criteria set forth 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
and 5253 (2002).  In considering these Diagnostic Codes, the Board 
has taken into account the holding in Butts v. Brown, 5 Vet. App. 
532 (1993), implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for its 
selection.

Limitation of extension of the thigh to 5 degrees warrants the 
assignment of a 10 percent evaluation under Diagnostic Code 5251.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5251 (2002).  Under 
Diagnostic Code 5252, limitation of flexion of the thigh to 45 
degrees warrants the assignment of a 10 percent evaluation.  Where 
limitation of flexion is to 30 degrees, a 20 percent evaluation is 
contemplated.  And, a 30 percent evaluation is assigned where 
flexion is limited to 20 degrees.  Where flexion is limited to 10 
degrees, a 40 percent evaluation is contemplated.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5252 (2003).

In addition, under Diagnostic Code 5253, where there is limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees; or 
there is limitation of abduction and cannot cross legs, a 10 
percent evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent rating 
is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5253 (2002).

In general, 38 C.F.R. § 4.71, Plate II (2002) provides a 
standardized description of ankylosis and joint movement.  Hip 
flexion from 0 to 125 degrees, and hip abduction from 0 to 45 
degrees is considered normal.

As noted above, the veteran's right pelvic pain syndrome has been 
assigned a 10 percent schedular evaluation and rated by analogy to 
the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5003 (2003).  Diagnostic Code 5299 
is used to rate unlisted musculoskeletal conditions by analogy to 
a disability listed in the Rating Schedule.  See 38 C.F.R. §§ 
4.20, 4.27 (2003).    

In this case, the evidence includes multiple VA examinations.  The 
medical records from Dr. Polavarapu dated October 1994 indicate 
that upon x-ray examination the veteran presented evidence of 
minimal degenerative arthritis in the right hip.  At that time, 
the veteran complained of pain and weakness of the right thigh.  
Dr. Polavarapu recommended neurological consultation.  

Subsequently, the veteran was afforded several VA examinations.  
All of the VA examinations the veteran received between October 
1994 and July 2003 show that she has a full range of motion of the 
right hip.  Significantly, the veteran underwent a VA neurological 
examination in April 1996.  The examiner noted that the last 
magnetic resonance imaging (MRI) did not reveal any abnormalities.  
The diagnosis was right hip pain radiating to the groin.  

On the occasion of a VA examination in August 1998, x-ray study 
revealed limited degenerative arthritis in both hips.  

The most recent VA orthopedic examination performed in July 2003 
show the veteran with 90 degrees flexion, 0 degree extension, 40 
degree abduction and 30 degree adduction in both hips.  The 
examiner noted that the veteran had full squatting capability.  
There was no evidence of weakened movement, fatigability or 
incoordination.  The examiner further pointed out that the 
veteran's service-connected disability did not appear to affect 
the joint, but it did appear to affect tendons around the joint. 

VA neurological examination in June 2003 revealed no neurological 
manifestations referable to the service-connected residuals of 
right femoral neck stress fracture.

Upon a review of the evidence, the Board finds that the evidence 
shows the veteran has a full range of motion of the right hip.  As 
such, the veteran does not meet the criteria for an initial rating 
in excess of 10 percent under Diagnostic Codes 5251, 5252, and 
5253.  However, the evidence also includes x-ray evidence of 
arthritis of the right hip.  However, as the evidence does not 
reflect that the right hip disability is characterized by x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations, 
an initial rating is excess of 10 percent is denied.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and finds that an increased initial rating in 
excess of 10 percent is not warranted under these provisions given 
that the evidence shows the veteran has full range of motion of 
the right hip.  Additionally, any limitation of the right hip that 
may exist, as well as any functional impairment that can be 
attributed to pain and weakness, has been already considered in 
the assignment of a 10 percent rating under Diagnostic Code 5003.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

For the foregoing reasons, the Board finds that the initial rating 
assigned for the veteran's right hip is appropriate under 
Diagnostic Codes 5003.  

The Board has also considered whether the veteran is entitled to a 
"staged" rating for her service-connected hip disability, as the 
Court indicated can be done in this type of case.  The currently 
assigned 10 percent rating was granted, effective from the date of 
service connection.  Upon reviewing the longitudinal record in 
this case, the Board finds that at no time has the veteran's 
disability met the criteria for a disability rating in excess of 
10 percent.  Fenderson, supra.  

The veteran has not submitted any additional medical evidence 
since the November 2003 supplemental statement of the case which 
indicates that her right hip disorder has increased in severity.  
The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of her claim.  The veteran is 
certainly competent to provide an account of the symptoms that she 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 67, 
72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
However, since she is a lay person, she is not competent to offer 
an opinion requiring medical knowledge or expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

With respect to the disability at issue, the applicable rating 
criteria contemplate higher ratings.  However, the Board has not 
found the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular basis, 
other than as indicated above.  Likewise then, referral for 
consideration for extra-schedular evaluation is not warranted 
here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt could 
not be resolved in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for right pelvic pain 
syndrome is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



